DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendment filed on January 12, 2021, the claims 1-7, 12-17 are pending for examination.
Claims: 8-11 (canceled).
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2017-201711208935, filed on 11/27/2017.

Response to Arguments

Applicant’s arguments filed on January 12, 2021 with regards to rejection of claim 1-7, 12-17 have been fully considered and they are persuasive. 
In Applicants remarks on pages 9-10, Applicant argues that Glunz, Poder and Abuelsaad do not teach claims 1, 2, and 3 as amended, especially the portion of the claim, “wherein the three-dimensional pattern is a 3D Avatar of a dynamic human face or a dynamic human body; the physical card is a business card; and the feature image is a self-introduction or a show demonstrated by a person recited in 15the business card”. 
In response to the applicant’s arguments, a new ground of rejection is applied over Glunz (US 2017/0132568 A1), in view of Poder (US 10,257,495 B1), and further in view of Abuelsaad (US 2014/0337316A1), and further in view of Oh (US 2008/0249897A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Glunz (US 2017/0132568 A1), in view of Poder (US 10,257,495 B1), and further in view of Abuelsaad (US 2014/0337316A1), and further in view of Oh (US 2008/0249897A1).
Regarding claim 1,
Glunz teaches, a social-network information connection system, comprising a management device comprising (see fig. 1, and abstract): 
a processing module, an image-capturing module, and a storage module, wherein the image-capturing module captures to generate a picture-and-text image (see para [0200] for capturing an image, and generate a Quick Response (QR) code.), the image-capturing module captures a physical object to generate a three-dimensional pattern (see para [0199] QR code 2D to 3D pattern); and 
a mobile device comprising a recognition module, a storage module, a communication module, and an output module (see para [0202] mobile device scans the QR code), wherein the storage module of the mobile device stores an application program (see para [0202]), the recognition module is adapted to recognize a second physical card having the recognition feature (see para [0202] Mobile device capture QR code means recognized the program), the mobile device executes the application program to connect with the management device to transmit a recognition signal corresponding to the recognition feature to the management device by the communication module (see para [0202])
the management device looks up the three-dimensional pattern and the voice message according to the recognition signal and transmits the three-dimensional pattern (see para [0203]Mobile device support audio, video message and send to the server) and the voice message to the mobile device, the mobile device outputs the three-dimensional pattern and the voice message by the output module (see para [0203]
wherein the image-capturing module captures a physical card to generate a picture-and-text image (see para [0205] QR code 98 from non-electronic information such as magazines, business cards, billboards, other non-electronic advertising, etc ), the processing module selects a content to be a recognition feature according to the picture-and-text image (see para [0200] a valid QR bar code generated and including the text "This is a QR for a blue window 60 inches by 30 inches.), the image-capturing module further records a voice message (see para [0203] initiate a communications event over the cloud communications network 18 (e.g., voice call, data call, etc.).


Glunz fail to teach,

the mobile device combines a voice message with the three-dimensional pattern to form a feature image and stores the feature image, the mobile device further transmits the feature image to the management device; 
a second mobile device transmits an endorsement to the management device 30based on the feature image, and the management device stores the endorsement; 2Appl. No. 15/856,063 
Reply to Office action of February 26, 2020 a third mobile device, wherein the third mobile device stores the application program, the third mobile device executes the application program to transmit an evaluation search message to the management device, the management device looks up the endorsement matched with the evaluation search message and the feature image 5corresponding to the endorsement according to the evaluation search message, the management device transmits the feature image to the third mobile device, and the third mobile device outputs the feature image.

In analogous art, Poder teaches,
the storage module stores the recognition feature, the picture-and-text image, the three-dimensional pattern, and the voice message, and the processing module processes the recognition feature, the picture-and-text image, the three-dimensional pattern, and the voice message to have a relationship with each other (see fig. 1A physical digital card contains picture and text which is stored on mobile device 130. In addition, digital ID contains sound pattern, see col. 35 line 30-35.) .
 the mobile device combines a voice message with the three-dimensional pattern to form a feature image and stores the feature image, the mobile device further transmits the feature image to the management device (see fig. 2B (110), and col. 7 line 19-27, Server receives identification card from mobile device.) 
a second mobile device transmits an endorsement to the management device 30based on the feature image, and the management device stores the endorsement (see fig. 2B (102), and col. 10 line 40-61, authorized user/mobile grants/endorses images before print.) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an image capturing and recognition of Glunz with the storage module stores the recognition feature, the picture-and-text image, the three-dimensional pattern, and the voice message of Poder. A person of ordinary skill in the art would have been motivated to do this to send image/data to the multiple devices in order to use for security purpose (Poder: [col. 1 line 25-37])

Combined Glunz and Poder fail to teach, 
 a third mobile device, wherein the third mobile device stores the application program, the third mobile device executes the application program to transmit an evaluation search message to the management device, the management device looks 

In analogous art, Abuelsaad teaches, 
Reply to Office action of February 26, 2020 a third mobile device, wherein the third mobile device stores the application program, the third mobile device executes the application program to transmit an evaluation search message to the management device (see para [0056] a search is initiated, using, for example, an application (e.g., a web browser application, i.e. called executed) stored by a requesting device. In embodiments, the requesting device sends the request (via a network server) to an application server.), the management device looks up the endorsement matched with the evaluation search message and the feature image 5corresponding to the endorsement according to the evaluation search message (see para [0064] matching information), the management device transmits the feature image to the third mobile device, and the third mobile device outputs the feature image (see fig. 7(760), and para [0071] the database may store information that device A received search results from application server 1 and device B received search results from application server 2.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an image capturing and recognition of Glunz with Poder further transmits an endorsement to the management device 30based on the feature image, and the management device stores the 

Combined Glunz and Poder and Abuelsaad fail to teach, 
wherein the three-dimensional pattern is a 3D Avatar of a dynamic human face or a dynamic human body; the physical card is a business card; and the feature image is a self-introduction or a show demonstrated by a person recited in 15the business card.
In analogous art,
Oh teaches, 
wherein the three-dimensional pattern is a 3D Avatar of a dynamic human face or a dynamic human body (see fig. 3 (S202), and para [0055] combines the selected 3D body image and the 3D face image to create a user's 3D avatar image, and then displays the created avatar image on the display device.); 
the physical card is a business card (see fig. 4 (S302), and para [0064] creates apparel pattern data by scanning the new apparel with a 3D scanner, note: apparel is broadly taught a physical card.); and 
the feature image is a self-introduction or a show demonstrated by a person recited in 15the business card (see para [0067] –[0068] An image is scanning (i.e. capturing) image from the apparel, and converted to avatar image and stored information in a database for future use (i.e. called demonstration))


Regarding claim 2,
Glunz and Poder and Abuelsaad and Oh teach claim 1,
Glunz further teaches, a social-network information connection system adapted to be connected with a first mobile device, a second mobile device and a third mobile device, the system comprising (see abstract): 
a management device comprising a storage module storing a recognition feature, a picture-and-text image, and a three-dimensional pattern (see para [0200]), wherein the recognition feature, the picture-and-text image, andPage 10 of 17 the three-dimensional pattern have a relationship (see para [0199] QR code is captured which is three-dimension graphics pattern); and ; 
wherein the first mobile device comprises a first recognition module, a first storage module, a first communication module, and a first output module, the first storage module stores an application program, the first mobile device executes the application program to connect with the management device (see para [0201]), when the first recognition module recognizes the recognition feature (see para [0202]), 
QR code on business card and recognized by scanning code [0201]-[0202]);
the first mobile device transmits a first recognition signal to the management device via the first communication module, the management device looks up the three-dimensional pattern according to the first recognition signal and transmits the three-dimensional pattern to the first mobile device, the first mobile device combines a voice message with the three-dimensional pattern to form a feature image and stores the feature image, the first mobile device further transmits the feature image to the management device (see para [0203-205]output is received document and video chat/voice message).
In analogous art, Poder teaches,
the storage module stores the recognition feature, the picture-and-text image, the three-dimensional pattern, and the voice message, and the processing module processes the recognition feature, the picture-and-text image, the three-dimensional pattern, and the voice message to have a relationship with each other (see fig. 1A (132), and col. 4 line 51-57, physical digital card contains picture and text which is stored on mobile device 130. In addition, digital ID contains sound pattern, see col. 35 line 30-35.) .
the mobile device combines a voice message with the three-dimensional pattern to form a feature image and stores the feature image, the mobile device further transmits the feature image to the management device (see fig. 2B (110), and col. 7 line 19-27, Server receives identification card from mobile device.) 
authorized user/mobile grants/endorses images before print.) 

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an image capturing and recognition of Glunz with the storage module stores the recognition feature, the picture-and-text image, the three-dimensional pattern, and the voice message of Poder. A person of ordinary skill in the art would have been motivated to do this to send image/data to the multiple devices in order to use for security purpose (Poder: [col. 1 line 25-37])

Combined both Glunz and Poder fail to teach,
Reply to Office action of February 26, 2020 a third mobile device, wherein the third mobile device stores the application program, the third mobile device executes the application program to transmit an evaluation search message to the management device, the management device looks up the endorsement matched with the evaluation search message and the feature image 5corresponding to the endorsement according to the evaluation search message, the management device transmits the feature image to the third mobile device, and the third mobile device outputs the feature image.

In analogous art, Abuelsaad teaches, 
a search is initiated, using, for example, an application (e.g., a web browser application, i.e. called executed) stored by a requesting device. In embodiments, the requesting device sends the request (via a network server) to an application server.), the management device looks up the endorsement matched with the evaluation search message and the feature image 5corresponding to the endorsement according to the evaluation search message (see para [0064] matching information), the management device transmits the feature image to the third mobile device, and the third mobile device outputs the feature image (see fig. 7(760), and para [0071] the database may store information that device A received search results from application server 1 and device B received search results from application server 2.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an image capturing and recognition of Glunz with Poder further transmits an endorsement to the management device 30based on the feature image, and the management device stores the endorsement of Abuelsaad. A person of ordinary skill in the art would have been motivated in order to send a contextual information to the multiple devices (Abuelsaad: [0002]-[0003]).
Combined Glunz and Poder and Abuelsaad fail to teach, 

In analogous art,
Oh teaches, 
wherein the three-dimensional pattern is a 3D Avatar of a dynamic human face or a dynamic human body (see fig. 3 (S202), and para [0055] combines the selected 3D body image and the 3D face image to create a user's 3D avatar image, and then displays the created avatar image on the display device.); 
the physical card is a business card (see fig. 4 (S302), and para [0064] creates apparel pattern data by scanning the new apparel with a 3D scanner, note: apparel is broadly taught a physical card.); and 
the feature image is a self-introduction or a show demonstrated by a person recited in 15the business card (see para [0067] –[0068] An image is scanning (i.e. capturing) image from the apparel, and converted to avatar image and stored information in a database for future use (i.e. called demonstration))
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an image capturing and recognition of Glunz with Poder further Abuelsaad further with wherein the three-dimensional pattern is a 3D Avatar of a dynamic human face or a dynamic human body of Abuelsaad. A person of ordinary skill in the art would have been motivated in order to 

Regarding claim 4,
Glunz and Poder and Abuelsaad and Oh teach claim 2,
Glunz further teaches, wherein after the first mobile device executes the application program to transmit a verification code to the management device to obtain an authorization (see para [0161] or [0185], the first mobile device executes the application program to edit the feature image (see para [0233] human editor edit text, image etc.)

Regarding claim 6,
Glunz and Poder and Abuelsaad and Oh teach claim 2,
Glunz further teaches, further comprising a second mobile device comprising a second recognition module, a second storage module, a second communication module, and a second output module, the second storage module stores the application program, the second mobile device executes the application program to connect with the management device (see para [[0074] and [0081] Mobile device is connected to the gateway, server, and cloud management.)
The rest of which claim 6 recites all the same elements of claim 1. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 6.

Regarding claim 16-17,

Glunz and fails to teach, 
wherein the management device classifies the feature image and the another feature image as virtual characters, each of the virtual characters has a corresponding interaction ability.
In analogous art, Poder teaches, 
wherein the management device classifies the feature image and the another feature image as virtual characters, each of the virtual characters has a corresponding interaction ability (see col. 10 line 59-61, the variable virtual backdrop may include a specified background pattern that is displayed on the digital identification 132).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an image capturing and recognition of Glunz with the storage module stores the recognition feature, the picture-and-text image, the three-dimensional pattern, and the voice message of Poder. A person of ordinary skill in the art would have been motivated to do this to send multiple images/data to the multiple devices (Poder: [col. 10 line 49-60])

Claim 3 recites all the same elements of claim 1 or 2. Therefore, the supporting rationale of the rejection to claim 1 or 2 applies equally as well to claim 3.
Claim 5 recites all the same elements of claim 4. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 5
Claim 7 recites all the same elements of claim 1 or 2, except second mobile device (para [0087] multiple mobile devices.), Therefore, the supporting rationale of the rejection to claim 1 or 2 applies equally as well to claim 7.
Claims 13-15 recites all the same elements of claim 1 or 2, except third mobile device (para [0010] multiple mobile devices.), Therefore, the supporting rationale of the rejection to claim 1 or 2 applies equally as well to claim 13-15.


Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ISLAM whose telephone number is (571)270-0566. The examiner can normally be reached on m-f 8-5pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Application/Control Number: 13/749,855 Page 18 Art Unit: 2457 

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Sm Islam/
Examiner, Art Unit 2457
5/4/2021
/YVES DALENCOURT/Primary Examiner, Art Unit 2457